DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 03 March 2021 and 07 October 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 7-8, 10, and 15 are objected to because of the following informalities:
Claim 7 lines 1-2 read: “spans the depth of”. This should be corrected to read - - spans a depth of - -.
Claim 8 recites “the point” in line 1 and line 2. This should be corrected to read - - a point - -.
Claim 10 line 2 reads: “the projection”. This should be corrected to read - - the free end - -.
Claim 15 line 1 reads: “wherein the projection”. This should be corrected to read - - wherein the free end - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Alvis (US 3,600,011 A).
Regarding claim 1, Alvis discloses a joint assembly for joining first and second components about a common axis (see Fig. 1), 
5the first component (12) comprising a first end portion having a radially outwardly facing surface (A in annotated Figure 1 below) shaped to fit radially inside a second surface (B in annotated Figure 1 below) of a hollow second end portion of the second component (11, see Fig. 1) so as to form an interface between the opposing first and second surfaces (see Fig. 1), 
wherein the first and second surfaces (A and B) each comprise a concavity (22 and 23) 10extending laterally with respect to the axis such that when the first and second surfaces are opposingly arranged the opposing concavities define a cavity at the interface (see Fig. 1), 
the assembly comprising a retaining member (30 and 301) insertable into the cavity at the interface to prevent axial separation of the first and second components (see Fig. 1), 
15wherein one of the first and second end portions (13 and 14) comprises a free end (13 in Fig. 1) axially spaced from the concavity and the other of the first and second end portions comprises an axially extending recess (X in annotated Figure 1 below) arranged to receive the free end.
NOTE: X seen in annotated Figure 1 below depicts a recess created in member 12, located at the free end 14. Further, recess X on member 12 accepts end portion 13, on member 11.

    PNG
    media_image1.png
    297
    421
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1.

    PNG
    media_image2.png
    408
    564
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 1.

    PNG
    media_image3.png
    398
    465
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 1.
Regarding claim 2, Alvis discloses wherein the free end (13) comprises 20a protrusion (15) that is axially insertable into the recess (X, specifically 17) so as to prevent relative movement between the first (10) and second component (11) in a radial direction.
Regarding claim 3, Alvis discloses wherein the protrusion (15) comprises a reduced wall thickness relative to the respective first or second end 25portion (see Fig. 1).
Regarding claim 4, Alvis discloses wherein the recess (X) is internal within the depth of the other of the first and second member (see Fig. 1).
Regarding claim 5, Alvis discloses wherein the recess (X, specifically portion 17) is beneath an overhang portion of the first (10, see Fig. 1) or second member.
Regarding claim 6, Alvis discloses wherein the first and second end portions (13 and 14) are annular in form (see Fig. 2) and the protrusion (15) and/or recess (X) extends in a circumferential direction (see Fig. 2).
Regarding claim 7, Alvis discloses wherein the interface spans the depth of the joint (see Fig. 1) assembly between opposing first (A in annotated Figure 1 above) and second outer surfaces (E in annotated Figure 1 below) of the joint assembly, wherein the interface comprises an intermediate section (F in annotated Figure 1 below) having an axial length defining the extent of the overlap between the first and second end portions (13 and 14).

    PNG
    media_image4.png
    453
    443
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 1.

    PNG
    media_image5.png
    368
    443
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 1.
Regarding claim 8, Alvis discloses wherein the point (G in annotated Figure 1 below) at which the interface meets the first outer surface (A) is axially offset from the point (H in annotated Figure 1 below) at which the interface meets the second outer surface (E).

    PNG
    media_image6.png
    367
    517
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 1.
Regarding claim 9, Alvis discloses wherein the intermediate section (F) of the interface (see Fig. 1) has an axial length greater than the axial offset between points (G and H) at which the interface meets the first and second outer surface (see Fig. 1).
Regarding claim 10, Alvis discloses wherein the intermediate (F) section 20of the interface is parallel with the projection (15) and/or recess (X).
Regarding claim 11, Alvis discloses wherein the cavity (22 and 23) and retaining member (30 and 301) are elongate in form (see Figs. 1-3).
Regarding claim 12, Alvis discloses wherein both of the first and second end portions (13 and 14) comprise a projection (15 and 16) and both of the first and second portions comprise a recess (17 and 18 in Fig. 1) so as to provide a double lapped joint (see Fig. 1).
Regarding claim 13, Alvis discloses wherein one of the first and 30second end portions (13 and 14) comprise a tenon (15) and the other of the first and second end portions comprises a slot (17) arranged to receive the tenon.
NOTE: A tenon is defined as a projecting member in a piece of wood or other material for insertion into a mortise to make a joint. Further, a mortise is defined as a hole, groove, or slot into or through which some other part of an arrangement of parts fits or passes, especially a cavity cut into a piece of material (such as timber), to receive a tenon.
Regarding claim 14, Alvis discloses wherein the slot (17) is arranged to constrain the tenon (15) in a lateral direction relative to said axis.
NOTE: The slot constrains the tenon in a lateral direction with respect to the axis, but does not necessarily constrain the tenon against rotation within the slot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Alvis (US 3,600,011 A) in view of Krayenbuhl (US 3,181,897 A).
Regarding claim 15, Alvis discloses a projection (13 and 15) and recess (X), but does not expressly disclose as claimed wherein the projection and/or recess comprises an obliquely angled or curved end face.
However, Krayenbuhl teaches wherein the projection (see Fig. 1) and/or recess comprises an obliquely angled or curved end face (38, see Fig. 1) in order to provide a snug fit between the abutting projection and recess, creating high tolerances, and reducing deflection of the abutting cylindrical members (see Column 2 lines 1-17 and see Column 4 lines 1-4).
Therefore, it would have been obvious to one having ordinary skill in art before the effective filing date of the claimed invention to modify the joint assembly of Alvis, with Krayenbuhl such that it comprises an angled or curved end face of the projection, in order to provide a snug fit between the abutting projection and recess, creating high tolerances, and reducing deflection of the abutting cylindrical members (see Column 2 lines 1-17 and see Column 4 lines 1-4 of Krayenbuhl).
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over James (US 2014/0161510 A1) in view of Alvis (US 3,600,011 A).
Regarding claim 16, James discloses a gas turbine engine (see paragraphs [0006-0007], [0011], [0023], and [0027]) that includes a joint (see Figs. 1-7), but does not expressly disclose as claimed the joint assembly according to claim 1.
However, Alvis teaches a joint assembly according to claim 1 (see Fig. 1 and Annotated Figures 1 above) for connecting two hollow cylinders, in order to provide a tight, lightweight joint, that can be connected quickly, reliably,  and easily, and further into which can be incorporated a hermetic or other type of seal (see Column 1 lines 59-63 of Alvis).
Therefore, it would have been obvious to one having ordinary skill in art before the effective filing date of the claimed invention to modify the gas turbine engine of James, with Alvis, such that it comprises the joint of Alvis, in replace of the joint of James, in order to provide a tight, lightweight joint, that can be connected quickly, reliably,  and easily, and further into which can be incorporated a hermetic or other seal (see Column 1 lines 59-63 of Alvis).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAH/Examiner, Art Unit 3678 

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678